Citation Nr: 0429180	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-13 053 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to recognition as the surviving 
spouse of the deceased veteran, for purposes of death 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service during World War II, the 
Korean Conflict and until his death while in service in April 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 action by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In a June 2002 
action, the RO declined to reopen the appellant's claim of 
entitlement to recognition as the surviving spouse of the 
deceased veteran, for purposes of death benefits. The 
appellant disagreed with the RO determination and a statement 
of the case was issued in March 2003. A substantive appeal 
was received in May 2003.


FINDINGS OF FACT

1.  In a December 1997 letter, the RO essentially informed 
the appellant that evidence had not been received to reopen 
her claim of entitlement to recognition as the surviving 
spouse of the deceased veteran, for purposes of death 
benefits; the appellant was contemporaneously informed of her 
appellate rights; and she did not file a notice of 
disagreement or an appeal in connection with the RO 
determination.

2.  Evidence received since the December 1997 RO decision is 
cumulative and redundant of evidence of record at the time, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to recognition as the surviving spouse 
of the deceased veteran, for purposes of death benefits. 38 
U.S.C.A. §§ 101(3), 1310, 5108, 7105(c) (West 2002); 
38 C.F.R. §§  3.5(a), 3.50, 3.205(b), 3.206 (2003); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, VCAA notice was not 
provided to the appellant before the RO decision that is the 
subject of this appeal.  The RO decision that is the subject 
of this appeal was entered in June 2002.  In Pelegrini II, 
the Court also made it clear that where, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with section 
5103(a); § 3.159(b)(1) because an initial RO decision had 
already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when :a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, a substantially complete application was 
received in July 2001.  Thereafter, in a rating action dated 
in June 2002, the RO declined to reopen the appellant's claim 
of entitlement to recognition as the surviving spouse of the 
deceased veteran, for purposes of death benefits.  Only after 
that rating action was promulgated did the AOJ, in September 
2003, specifically provide notice to the appellant regarding 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
submit any evidence in her possession that pertains to the 
claim.  Notice of the VCAA requirements were also included in 
a March 2003 Statement of the Case and the July 2003 
Supplemental Statement of the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2003 
was not given prior to the adjudication of the claim by the 
RO, the notice was provided by the RO prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Concerning the appellant's claim, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the VCAA and VCAA regulations.  With 
regard to providing assistance, it is noted that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria pertinent to her 
claim.  The discussions in the rating decisions and 
Statements of the Cases have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. Considering the foregoing, the Board 
therefore finds that the notice requirements of the VCAA and 
its accompanying regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the appellant in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or his representative for further argument, as the Board's 
consideration of the VCAA and VCAA regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed. Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001. 
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001); codified at 38 
C.F.R. § 3.156(a). Because the appellant filed her claim in 
June 2001, prior to this date, the earlier version of the law 
remains applicable in this case. The operative version of the 
law is set forth in the following paragraph.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001). In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim. Evans v. Brown, 9 Vet. App. 273 
(1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them. See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Death and Indemnity Compensation (DIC) may be awarded to a 
surviving spouse upon the service- connected death of the 
veteran. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2003). 

The term surviving spouse means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse). 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(a)(b)(1).

In the absence of conflicting information, proof of marriage, 
together with the appellant's certified statement concerning 
the date, place, and circumstances of dissolution of any 
prior marriage may be accepted as establishing a valid 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, could warrant acceptance of 
the marriage as valid. Where necessary to a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, of a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree. 38 
C.F.R. § 3.205(b).

Factual Background

In a December 1964 VA administrative decision regarding 
whether either E.S. or the appellant was recognized as the 
unremarried widow of the veteran, it was determined that E.S. 
was the unremarried widow, and the appellant's claim was 
disallowed.  

Evidence available at the time of the December 1964 VA 
administrative decision included a marriage certificate 
indicating that E.S. and the deceased veteran were married in 
August 1953.  A certificate of death shows that in April 
1964, the veteran died while in service, the result of a 
gunshot wound due to an apparent suicide.  

Received in June 1964 is a marriage certificate indicating 
that in October 1963 the deceased veteran and the appellant 
were married.   

In a July 1964 statement from the appellant, she indicated 
that she had been shown divorce papers from the deceased 
veteran and E.S., and that she subsequently found out that 
the divorce had not been recorded.  

In a September 1964 statement from E.S., it was indicated 
that she and the deceased veteran had lived together as 
husband and wife until June 1963 when he took her and their 
child and placed them on a train to Michigan until his duty 
in Korea was over.  

Received in October 1964 is a statement from E.S. to VA 
regarding the deceased veteran's actions and his marriage to 
the appellant.  

In the December 1964 VA administrative decision it was 
indicated that in the United States, a man cannot be married 
to two women at the same time and in such case the later 
marriage was void.  

A document received in August 1997 and dated in September 
1963 is titled  Divorce Final Judgment and Decree.  The 
plaintiff in the divorce decree is listed as E.S., and the 
deceased veteran is listed as the defendant.  It was 
indicated that the Clerk of the Court recorded the document 
in September 1963.  

Also received in August 1997 was: A copy of the appellant's 
passport; a1977 marriage certificate and a 1989 divorce 
decree between the appellant and another man; previously 
considered death and marriage certificates, birth 
certificates, financial documents, and military records of 
the deceased veteran.  

In October 1997 the RO requested that a state registrar and 
health statistics department provide a certified copy of the 
divorce between E.S. and the deceased veteran.  In an October 
1997 response from the state, it was indicated that no record 
could be identified which matched the facts supplied.  

In a December 1997 action by the RO, it was indicated that 
payment of death benefits were not available because the 
evidence did not show that the appellant's marriage to the 
veteran met the requirements for basic eligibility.  It was 
noted that no record of a divorce decree had been found by 
the state, and there was verification of the legality of the 
divorce decree submitted.  The appellant was informed of her 
appellate rights contemporaneously.  A notice of disagreement 
was not filed and the determination became final.  

In July 2001, the appellant attempted to reopen her claim. In 
an October 2001 statement, she reported that the recognized 
spouse of the deceased veteran, E.S., had produced phony 
divorce papers and that she had had communications with E.S. 
previously.

Received in July 2003 is a statement from a service associate 
of the deceased veteran who reported the deceased veteran's 
interactions with the appellant in the 1960's.  

Received in March 2004 is a letter from E.S. to the 
appellant, dated in March 1964 wherein E.S, indicated that 
the appellant should not plan on (seeing) a divorce until 
November (1968).  Also received were previously submitted and 
considered marriage and divorce decrees of the appellant and 
E.S.; VA claim and benefit documents and correspondence 
regarding the appellant; service personnel records of the 
deceased veteran; statements from the appellant and E.S. from 
the mid-1960's regarding their claims for death benefits; 
statements from acquaintances of the appellant from the 
1960's supporting the deceased veteran as the father of the 
appellant's child; a certificate of death of the veteran; and 
unrelated Social Security and state government documents.  

Also received in March 2004 is a letter from a county clerk 
to an attorney, presumably of the appellant, dated in May 
1964 indicating that there was no record of a divorce action 
between E.S. and the deceased veteran.  It was acknowledged 
that E.S. had inquired regarding a phony divorce decree, and 
that the state and court system did not handle divorce 
matters in the manner that the divorce decree indicated.     

Also included is a May 1964 letter from an attorney to the 
attorney referenced above, regarding possible insurance 
related litigation.  It was indicated that information 
indicated that the military recognized E.S. as the legal wife 
of the deceased veteran, and that someone had prepared or 
forged documents indicating a divorce.

In a February 2004 letter, the appellant alleges that E.S. 
provided bogus divorce papers which were not recorded.     

         
Analysis
       
In the December 1997 rating action, it was determined that 
the evidence did not show that the appellant's marriage to 
the veteran met the requirements for basic eligibility. 
Verification of a divorce decree between E.S. and the 
deceased veteran was reported as not found. The appellant was 
notified of the RO action and the December 1997 RO 
determination is considered final. 38 U.S.C.A. § 7105(c).  
Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.

The Board notes that evidence received since the December 
1997 rating action Board includes some previously considered 
lay statements from the appellant, E.S., and an acquaintance 
regarding circumstances of the marriages of the deceased 
veteran to the appellant and E.S. The additional data that 
has been received also includes state, VA, and other 
governmental records regarding the appellant's claims for 
death benefits. The vast majority of this evidence is 
cumulative and redundant of previously considered evidence 
available at the December 1997 rating action.  Some of this 
evidence is new and relevant, but is against the interest of 
the veteran's claim.  The record includes the appellant's 
acknowledgement of the phony divorce decree, which is of 
record between E.S. and the deceased veteran.  In addition, 
there is a 1964 letter from a county clerk in which it is 
specified that there is no record of divorce between E.S. and 
the deceased veteran and that a phony divorce decree exists.  
The additional evidence also includes statements from 
attorneys on the subject of the phony divorce decree.  None 
of this additional evidence that has been received serves as 
official verification or proof of the divorce between E.S. 
and the deceased veteran.  

In sum, the Board finds that none of the evidence received 
since the most recent prior final RO decision in December 
1997, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).  The appellant's claim has therefore not 
been reopened.


  

ORDER


New and material evidence has not been received to reopen the 
claim of entitlement to recognition as the surviving spouse 
of the deceased veteran, for purposes of death benefits.  


	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



